Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 1 of 62 PageID #: 34062


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


   GENENTECH, INC.,

                       Plaintiffs,           Case No. 18-924-CFC

           v.

   AMGEN, INC.

                       Defendant.


                        JOINT MEMORANDUM IN SUPPORT OF
                     THE PARTIES’ PROPOSED JURY INSTRUCTIONS




   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 2 of 62 PageID #: 34063


                                             TABLE OF CONTENTS
   I.            Proposed Instruction 2: The Parties and Their Contentions.......................1
   II.           Proposed Instruction 3: Burdens of Proof ..................................................3
   III.          Proposed Instruction 4.2: Independent and Dependent Claims .................3
   IV.           Proposed Instruction 5.1: Infringement Generally ....................................4
   V.            Proposed Instruction 5.2: Direct Infringement ..........................................5
   VI.           Proposed Instruction 5.3: Induced Infringement ........................................6
   VII.     Proposed Instruction 5.4: Infringement By Filing Biologics License
   Application ...............................................................................................................14
   VIII.    Proposed Instruction 5.5: Determining Whether Third Parties Had an
   Implied License to Practice the Dosing Patents.......................................................15
   IX.           Proposed Instruction 6.1: Invalidity Generally ........................................18
   X.            Proposed Instruction 6.2: Presumption of Validity ..................................19
   XI.           Proposed Instruction 6.3: Person of Ordinary Skill in the Art .................20
   XII.          Proposed Instruction 6.4: The Written Description Requirement ............21
   XIII.         Proposed Instruction 6.5: The Enablement Requirement ........................23
   XIV.          Proposed Instruction 6.6: Indefiniteness ..................................................23
   XV.           Proposed Instruction 6.7: Prior Art and Public Use .................................23
   XVI.          Proposed Instruction 6.8: Anticipation.....................................................25
   XVII.         Proposed Instruction 6.9: Obviousness ....................................................26
   XVIII.        Proposed Instruction 6.10-6.11: Derivation and Incorrect Inventorship .29
   XIX.          Proposed Instruction 6.12: Inequitable Conduct ......................................33
   XX.           Proposed Instruction 7.1: Damages – Generally ......................................33
   XXI.          Proposed Instruction 7.2: Kinds of Damages That May Be Recovered ..34
   XXII. Proposed Instruction 7.3: Attribution/Apportionment & Proposed
   Instruction 7.16: Reasonable Royalty – Attribution/Apportionment ......................36
   XXIII.        Proposed Instruction 7.4: Lost Profits – “But-For” Test..........................42
   XXIV.         Proposed Instruction 7.5: Lost Profits – Factors ......................................43
   XXV. Proposed Instruction 7.7: Lost Profits – Acceptable Non-Infringing
   Substitutes ................................................................................................................44
   XXVI.         Proposed Instruction 7.8: Lost Profits – Market Share ............................45
   XXVII. Proposed Instruction 7.10: Lost Profits – Amount of Profit ....................47

                                                                 i
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 3 of 62 PageID #: 34064



   XXVIII. Proposed Instruction 7.11: Price Erosion .................................................49
   XXIX. Proposed Instruction 7.21: Damages – Doubts Resolved Against
   Infringer 50
   XXX.       Proposed Instruction 8: Willful Infringement ..........................................50
   XXXI.      Preliminary Instructions ...........................................................................53




                                                         ii
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 4 of 62 PageID #: 34065



                                             TABLE OF AUTHORITIES

                                                                                                                      Page(s)

   CASES
   Acorda Therapeutics, Inc. v. Roxane Laboratories, Inc., 903 F.3d
     1310 (Fed. Cir. 2018) ....................................................................................27, 28

   Amgen Inc. v. Sandoz Inc., 923 F.3d 1023 (Fed. Cir. 2019).................................. 4, 5

   Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010)................... 22

   Aro Mfg. Co. v. Convertible Top Replacement Co., 377 US 476 (1964) ................ 47

   Arthrocare Corp. v. Smith & Nephew, Inc., 406 F.3d 1365 (Fed. Cir.
      2005) ................................................................................................................... 10

   Aspex Eyewear Inc. v. Clariti Eyewear, Inc., 605 F.3d 1305 (Fed. Cir.
      2010) ................................................................................................................... 54

   AstraZeneca LP v. Apotex, Inc., 633 F.3d 1042 (Fed. Cir. 2010) ........................... 13

   Augustine Med., Inc. v. Progressive Dynamics, Inc., 194 F.3d 1367
     (Fed. Cir. 1999) ................................................................................................... 17

   Bayer AG. v. Biovail Corp., 279 F.3d 1340 (Fed. Cir. 2002) .................................... 4

   Carborundum Co. v. Molten Metal Equip. Innovations, Inc., 72 F.3d
     872 (Fed. Cir. 1995) ................................................................................16, 17, 18

   Celltrion v. Genentech, IPR2017-01373.................................................................. 42

   Chiron Corp. v. Genentech, Inc., 363 F.3d 1247 (Fed. Cir. 2004) ....................19, 20

   Cumberland Pharms. Inc. v. Mylan Institutional LLC, 846 F.3d 1213
     (Fed. Cir. 2017) ................................................................................................... 30

   Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387
     (Fed. Cir. 1988) ................................................................................................... 28

   DSU Med. Corp. v. JMS Co., 471 F.3d 1293 (Fed. Cir. 2006).............................. 8, 9

   Dynacore Holding v. U.S. Philips, 363 F.3d 1263 (Fed. Cir. 2004) .................10, 11

                                                                iii
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 5 of 62 PageID #: 34066



   Eko Brands, LLC v. Adrian Rivera Maynez Enterprises, Inc., 946 F.3d
     1367 (Fed. Cir. 2020) .......................................................................................... 52

   Eko Brands v. Adrian Rivera Maynez Enterprises, No. 2018-2215,
     2020 WL 130439 (Fed. Cir. Jan. 13, 2020) ........................................................ 53

   Erfindergemeinschaft UroPep GbR v. Eli Lilly and Company, No.
      2:15-CV-1202, 2017 WL 959592 (E.D.Tex. Mar. 13, 2017)............................. 20

   Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201 (Fed. Cir. 2014).................... 9, 40

   Ex parte Andresen, 212 USPQ 100 (Bd. App. 1981) .............................................. 30

   Exergen v. Wal-Mart Stores, 575 F.3d 1312 (Fed. Cir. 2009) .................................. 8

   F’Real Foods, LLC v. Hamilton Beach Brands, Inc., No. 1:16-cv-
      00041-CFC.......................................................................................................... 21

   Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731 (Fed. Cir. 2013) .................... 29

   Gambro Lundia AB v. Baxter Healthcare Corp., 110 F.3d 1573 (Fed.
     Cir. 1997) ............................................................................................................ 30

   Garretson v. Clark, 111 U.S. 120 (1884) ................................................................ 39

   Glaxo, Inc. v. Novopharm, Ltd., 110 F.3d 1562 (Fed. Cir. 1997) ............................. 4

   GlaxoSmithKline LLC v. Glenmark Pharms. Inc., 2017 WL 8948975
      (D. Del. May 30, 2017) ....................................................................................... 47

   GlaxoSmithKline LLC v. Teva Pharm. USA, Inc., 313 F.Supp.3d 582
      (D. Del. 2018) ...............................................................................................10, 11

   Grain Processing Corp. v. Am. Maize-Prod. Co., 185 F.3d 1341 (Fed.
     Cir. 1999) ............................................................................................................ 45

   Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923 (2016) ............................... 52

   Hauser, Inc. v. Hawk Measurement Sys. Pty., Ltd., 122 F.3d 1040
     (Fed. Cir. 1997) ................................................................................................... 21

   HZNP Medicines LLC v. Actavis Labs. UT, Inc., 940 F.3d 680 (Fed.
     Cir. 2019) ......................................................................................................13, 14


                                                               iv
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 6 of 62 PageID #: 34067



   In re Depomed Patent Litig., No. 13-4507, 2016 WL 7163647 (D.N.J.
       Sept. 30, 2016) .................................................................................................... 14

   KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007) ..........................................21, 26

   LaserDynamics, Inc. v. Quanta Comput., 694 F.3d 51 (Fed. Cir. 2012)................. 39

   LifeScan, Inc. v. Home Diagnostics, Inc., 103 F. Supp. 2d 345 (D. Del.
      2000) ................................................................................................................... 19

   Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301 (Fed. Cir. 2009) ...................... 9

   Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275 (Fed. Cir.
     2017) .................................................................................... 37, 38, 39, 40, 41, 44

   Mentor Graphics v. EVE, 870 F.3d 1298 (Fed. Cir. 2017)...................................... 40

   Mentor H/S, Inc. v. Med. Device Alliance, Inc., 244 F. 3d 1365 (Fed.
     Cir. 2001) ............................................................................................................ 10

   Metro-Goldwyn-Mayer Studios, Inc. v. Grokster, Ltd., 545 U.S. 913
     (2005) .................................................................................................................. 13

   Microsoft v. i4i, 564 U.S. 91 (2011) ............................................................19, 25, 26

   Mirror Worlds, LLC v. Apple Inc., 692 F.3d 1351 (Fed. Cir. 2012) ......................... 7

   Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261 (Fed. Cir.
     1986) ................................................................................................................... 10

   Pannu v. Iolab Corp., 155 F.3d 1344 (Fed Cir. 1998) ......................................30, 31

   Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348 (Fed. Cir. 2007).................................... 27

   Polara Engineering Inc. v. Campbell Co., 894 F.3d 1339 (Fed. Cir.
      2018) ................................................................................................................... 53

   Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., 843
     F.3d 1315 (Fed. Cir. 2016) ............................................................................. 9, 11

   Ricoh Co. v. Quanta Comput. Inc., 550 F.3d 1325 (Fed. Cir. 2008)....................... 13

   Sanofi-Aventis v. Genentech, IPR2015-01624......................................................... 42

   Sepracor Inc. v. Dey L.P., 2010 WL 2802611 (D. Del. July 15, 2010) .................... 4
                                                                 v
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 7 of 62 PageID #: 34068



   Shire LLC v. Amneal Pharms., LLC, 2014 WL 2861430 (D.N.J. Jun.
      23, 2014) .......................................................................................................13, 14

   SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312 (Fed. Cir.
     2006) ..................................................................................................................... 3

   SRI Int'l, Inc. v. Advanced Tech. Labs., Inc., 127 F.3d 1462 (Fed. Cir.
      1997) ................................................................................................................... 54

   Trovan, Ltd. v. Sokymat SA, Irori, 299 F.3d 1292 (Fed. Cir. 2002) ..................31, 33

   TruePosition Inc. v. Andrew Corp., 568 F. Supp. 2d 500 (D. Del.
      2008) ................................................................................................................... 17

   WesternGeco L.L.C. v. ION Geophysical Corp., 913 F.3d 1067 (Fed.
     Cir. 2019) ..........................................................................................38, 39, 40, 41

   STATUTES, RULES, AND REGULATIONS
   35 U.S.C. § 102 ..................................................................................................24, 31

   35 U.S.C. §256 ......................................................................................................... 33

   35 U.S.C. § 271(e) ..................................................................................................... 4

   FRCP 8(c)................................................................................................................. 17

   Other Authorities
   Manual of Patent Examining Procedure ............................................................30, 31




                                                                vi
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 8 of 62 PageID #: 34069


           In accordance with the parties’ agreement and as approved by the Court

   (D.I. 502), Plaintiff Genentech, Inc. and Defendant Amgen, Inc. hereby submit this

   memorandum in support of the parties’ competing proposed jury instructions (D.I.

   498, 499).

   I.      Proposed Instruction 2: The Parties and Their Contentions

   I will now review for you the parties to this action, and the positions that you will
   have to consider in reaching your verdict. I will then provide you with detailed
   instructions on what each side must prove to win on each of its contentions.

   To refresh your recollection, the parties are Genentech, Inc., the Plaintiff, and
   Amgen Inc., the Defendant. Genentech is asserting four U.S. patents in this case:
   (1) U.S. Patent No. 6,627,196 (“the ’196 Patent”); (2) U.S. Patent No. 7,371,379
   (“the ’379 Patent”); (3) U.S. Patent No. 10,160,811 (“the ’811 Patent”) and (4)
   U.S. Patent No. 8,574,869 (“the ’869 Patent”). I will refer to the ’196, ’379, and
   ’811 patents collectively as the “Dosing Patents.” I will refer to the ’869 Patent as
   the Kao Manufacturing Patent. I will refer to all four patents collectively as the
   Patents-in-Suit.

   Amgen filed a Biologics License Application (“BLA”) for a biosimilar of
   Herceptin, a drug used to treat cancer. Herceptin was first marketed by Genentech
   in 1998, and its active ingredient is trastuzumab. Amgen began selling its FDA-
   approved trastuzumab biosimilar product, called Kanjinti, in the U.S by July 18,
   2019. ABP 980 is the active ingredient found in Kanjinti.

   I will now overview the positions each side has taken. Genentech alleges that
   Amgen infringed, is currently infringing, and will continue to infringe:

   1.      claims 11 and 22 of the ’196 Dosing Patent;

   2.      claims 11 and 21 of the ’379 Dosing Patent;

   3.      claims 6 and 7 of the ’811 Dosing Patent; and

   4.      claims 5 and 8 of the Kao Manufacturing Patent.

   I will refer to these claims collectively as the Asserted Patent Claims.
   Additionally, Genentech contends Amgen’s infringement of the Asserted Claims is


                                             1
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 9 of 62 PageID #: 34070



   willful. Genentech seeks damages adequate to compensate for Amgen’s
   infringement.

   GENENTECH’S PROPOSAL: Amgen denies that it infringes any of the Asserted
   Patent Claims. Amgen further asserts that each of the Asserted Patent Claims is
   invalid. Amgen also denies that it has willfully infringed the Asserted Claims.

   AMGEN’S PROPOSAL: Amgen denies Genentech’s infringement allegations as
   to all Asserted Patent Claims. Amgen further asserts that each of the Asserted
   Patent Claims is invalid because the inventions claimed were not new and were
   obvious at the time Genentech claims to have invented them. Amgen also
   contends that the Asserted Claims of the Dosing Patents are invalid for incorrect
   inventorship and/or derivation. Amgen also contends that the Asserted Claims of
   the ’196 Dosing Patent, the ’379 Dosing Patent, and the Kao Manufacturing Patent
   are invalid because the patents do not sufficiently describe and enable the claimed
   inventions and the Asserted Patent Claims themselves are indefinite. Amgen
   further contends the ’869 patent is unenforceable for inequitable conduct.

   You will be asked to determine the issues of infringement, invalidity, willful
   infringement, [AMGEN’S PROPOSAL: inequitable conduct,] and damages
   according to instructions I will give you in a moment.

            A.       Genentech’s Position
            Amgen’s details regarding invalidity are unnecessary, and derivation and

   inventorship should be stricken. See D.I. 445; 10/16/2019 Hearing Tr. 195:18-

   208:3.

            B.       Amgen’s Position
            Amgen’s recitation is comparable to that Genentech provided regarding

   infringement. Amgen’s defenses are timely (D.I. 456). Proposal on inequitable

   conduct withdrawn.




                                              2
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 10 of 62 PageID #: 34071



   II.    Proposed Instruction 3: Burdens of Proof

   Put differently, if you were to put each party’s evidence on the opposite sides of a
   scale, the evidence supporting the party with the burden of proof would have to
   make the scales tip [GENENTECH’S PROPOSAL: somewhat on the side]
   [AMGEN’S PROPOSAL: in favor] of that party.

          A.         Genentech’s Position
          Genentech’s explanation is what Amgen proposed in Hospira. C.A. No.

   1:15-cv-839-RGA, D.I. 323 at 12; see also AIPLA Model §B (“slightly greater

   than 50%”).

   III.   Proposed Instruction 4.2: Independent and Dependent Claims

   An “independent” claim sets forth all of the requirements that must be met in order
   for a process, [GENENTECH’S PROPOSAL: a product made using a process,] of
   the use of a product according to a method to be covered by that claim, and thus
   infringe that claim.

   A process, [GENENTECH’S PROPOSAL: a product made using a process] or the
   use of a product according to a method is covered by, and therefore infringes, a
   dependent claim only if it meets all of the requirements of both the dependent
   claim and the claim or claims from which the dependent claim depends.

          A.         Genentech’s Position
          Genentech’s proposal reflects its Kao patent infringement claim under

   §271(g) (product made by patented process).

          B.         Amgen’s Position
          The Asserted Patent Claims do not include product-by-process claims. See

   SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1315 (Fed. Cir. 2006).




                                             3
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 11 of 62 PageID #: 34072



   IV.    Proposed Instruction 5.1: Infringement Generally

   GENENTECH’S PROPOSAL: Genentech also alleges that Amgen’s filing of its
   BLA is an act of infringement of all the Asserted Patent Claims.

          A.         Genentech’s Position
          Genentech alleges infringement in multiple, independent ways, including

   under §271(e)(2)(C)(1) by filing a BLA. See Bayer AG. v. Biovail Corp., 279 F.3d

   1340, 1350 (Fed. Cir. 2002) (“infringement under § 271(e)(2)(A) by submission of

   an ANDA is not synonymous with infringement under § 271(a) by a commercial

   product”). “Damages” for such claim “may be awarded,” §271(e)(4)(C), and it is

   properly tried to a jury. See Sepracor Inc. v. Dey L.P., 2010 WL 2802611, at *3

   (D. Del. July 15, 2010).

          In Glaxo, Inc. v. Novopharm, Ltd., 110 F.3d 1562 (Fed. Cir. 1997), and

   Amgen Inc. v. Sandoz Inc., 923 F.3d 1023 (Fed. Cir. 2019), the court entered

   judgment on §271(e) claims where evidence beyond the ANDA/BLA

   demonstrated non-infringement. Those cases do not suggest that

   commercialization supplants §271(e).

          B.         Amgen’s Position
          “Patentees were given a jurisdictional basis for bringing suit in federal

   district court under 35 U.S.C. § 271(e)(2) when, in light of Section(s) 271(e)(1),

   the [biosimilar] applicant was not making, using, or selling the patented product,

   the traditional statutorily-defined acts of infringement.” Glaxo, Inc. v. Novopharm,


                                              4
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 12 of 62 PageID #: 34073



   Ltd., 110 F.3d 1562, 1569 (Fed. Cir. 1997). Courts assess this technical act of

   infringement by conducting a “hypothetical inquiry”: if FDA approves the drug

   application and the “drug were put on the market,” “would [it] infringe the relevant

   patent”? Id. at 1569–70.

           But now that FDA has approved Kanjinti and is “currently marketed, it is

   unnecessary to determine ‘what is likely to be sold,’ as is required for a technical

   act of infringement.” Amgen Inc. v. Sandoz Inc., 923 F.3d 1023, 1030-31 (Fed.

   Cir. 2019), reh'g granted, opinion modified, 776 F.App’x 707 (Fed. Cir. 2019).

   Instead, “infringement turns on … conventional principles of patent infringement.”

   Id. at 1031.

           Genentech’s proposal is unnecessary, inefficient, and would confuse the

   jury.

   V.      Proposed Instruction 5.2: Direct Infringement

           A.        Disputed Proposal 1

   GENENTECH’S PROPOSAL: Someone can directly infringe a patent without
   knowledge of the patent or without the knowledge that their actions are infringing
   the patent. They also may directly infringe a patent even though they believe in
   good faith that what they are doing does not infringe a patent or if they believe in
   good faith that the patent is invalid.

   AMGEN’S PROPOSAL: Amgen’s knowledge of the Kao Manufacturing Patent
   and Amgen’s intent are irrelevant to your determination of infringement of the Kao
   Manufacturing Patent.

                     1.   Genentech’s Position
           Genentech clarifies that intent is irrelevant to direct infringement.

                                               5
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 13 of 62 PageID #: 34074



          B.         Disputed Proposal 2

   AMGEN’S PROPOSAL: Genentech does not accuse Amgen of direct
   infringement of the Dosing Patents, but Genentech does accuse Amgen of induced
   infringement of the Dosing Patents. In order to prove that Amgen induced
   infringement of the Dosing Patents, Genentech must prove an act of direct
   infringement of the Dosing Patents by a third party. To prove direct infringement
   of the Dosing Patents by a third party, Genentech must prove by a preponderance
   of the evidence that a direct infringer has used Kanjinti in performing every step of
   an Asserted Claim of the Dosing Patents.

                     1.   Genentech’s Position
          Amgen confusingly recites only part of Genentech’s inducement claim

   (recited in Instruction 5.3). Per below, Amgen erroneously suggests a Dosing

   Patent infringer must use Kanjinti exclusively.


                     2.   Amgen’s Position
          In order to prove that Amgen induced infringement of the Dosing Patents,

   Genentech must first prove direct infringement. Therefore, the jury must be

   instructed on what findings it must make for direct infringement of the Dosing

   Patents.

   VI.    Proposed Instruction 5.3: Induced Infringement

          A.         Disputed Proposal 1

   GENENTECH’S PROPOSAL: To find that Amgen induced infringement, it is not
   necessary to show that Amgen directly infringed the claims itself.

   AMGEN’S PROPOSAL: To find that Amgen induced infringement, it is necessary
   to show that someone directly infringes the claim itself.




                                             6
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 14 of 62 PageID #: 34075



                     1.   Genentech’s Position
          Genentech’s proposal follows Orexo and properly explains that Amgen may

   be liable without performing the claimed methods.


                     2.   Amgen’s Position
   See Section VI.B.2.

          B.         Disputed Proposal 2

   GENENTECH’S PROPOSAL: 1.               A third party, such as a doctor or others
   working at the direction or under the control of a doctor, directly infringes that
   claim by performing each step of the claim; … In order to show a third party has
   directly infringed, Genentech must only prove that the third party performed all
   steps of the claimed method; it need not prove that all steps were performed with
   Kanjinti.

   AMGEN’S PROPOSAL: 1.              A third party, such as a doctor or others working
   at the direction or under the control of a doctor, directly infringes that claim by
   performing each and every step of the claim using Kanjinti;

                     1.   Genentech’s Position
          Amgen encourages doctors to switch patients from Herceptin to Kanjinti

   because each switched patient results in a sale to Amgen. Amgen’s attempt to

   insulate itself from liability is legally baseless.

          First, Amgen is wrong to argue that all steps of the asserted methods of

   administering trastuzumab must be performed with Kanjinti. The law merely

   requires that the direct infringer perform all method steps, not that it use a

   particular trastuzumab product. Mirror Worlds, LLC v. Apple Inc., 692 F.3d 1351,

   1358 (Fed. Cir. 2012).

                                                7
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 15 of 62 PageID #: 34076



          Second, encouragement is all that is necessary to support Amgen’s intent,

   and infringement can be shown by circumstantial evidence. Causation as Amgen

   proposes it is inappropriate. See §VI.C.1.

          Third, Amgen’s suggestion that “[t]he only trastuzumab product whose use

   Amgen encourages is Kanjinti” does not mean Amgen is liable only when Kanjinti

   is used exclusively. Doctors who initially prescribe Herceptin and switch to

   Kanjinti complete the claimed method steps at Amgen’s encouragement, which is

   sufficient for inducement. DSU Med. Corp. v. JMS Co., 471 F.3d 1293, 1304 (Fed.

   Cir. 2006) (en banc) (inducement requires “that the alleged infringer’s actions

   induced infringing acts”).

                     2.   Amgen’s Position
          To be liable for induced infringement, Amgen must have intended to and

   actually have caused a third party to directly infringe, which requires that third

   party to perform each and every step of a Dosing Patent claim. See Exergen v.

   Wal-Mart Stores, 575 F.3d 1312, 1320 (Fed. Cir. 2009). The only trastuzumab

   product whose use Amgen encourages and promotes is Kanjinti. Thus, Amgen

   must have specifically intended and caused a third party to carry out each and

   every requirement of a Dosing Patent claim using Kanjinti.




                                             8
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 16 of 62 PageID #: 34077



          C.         Disputed Proposal 3

   AMGEN’S PROPOSAL: Amgen’s alleged inducement, as opposed to other
   factors, actually caused the third party to perform each and every step of an
   Asserted Claim of a Dosing Patent.

                     1.   Genentech’s Position
          Amgen inserts a notion of “causation” that is contrary to Federal Circuit

   precedent. A jury may find inducement where defendant has promoted

   infringement and without disproving other factors. “[I]f an entity offers a product

   with the object of promoting its use to infringe, as shown by clear expression or

   other affirmative steps taken to foster infringement, it is then liable for the

   resulting acts of infringement by third parties.” DSU, 471 F.3d at 1305-06. The

   Federal Circuit has “affirmed induced infringement verdicts based on

   circumstantial evidence of inducement (e.g., advertisements, user manuals)

   directed to a class of direct infringers (e.g., customers, end users) without

   requiring hard proof that any individual third-party direct infringer was actually

   persuaded to infringe by that material.” Power Integrations, Inc. v. Fairchild

   Semiconductor Int’l, Inc., 843 F.3d 1315, 1335 (Fed. Cir. 2016) (emphasis added).

   Genentech need only show that Amgen promoted infringing uses in materials

   communicated to customers. See, e.g., id. at 1332–35 (“affirmative acts to induce

   third parties to import its products” sufficient to infer defendant “had induced its

   customers” to “infringe as a class”); Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d

   1201, 1220, 1222 (Fed. Cir. 2014) (advertisements); Lucent Techs., Inc. v.
                                              9
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 17 of 62 PageID #: 34078



   Gateway, Inc., 580 F.3d 1301, 1323 (Fed. Cir. 2009) (user documentation);

   Arthrocare Corp. v. Smith & Nephew, Inc., 406 F.3d 1365, 1377 (Fed. Cir. 2005)

   (“sales literature” and “manuals”); Mentor H/S, Inc. v. Med. Device Alliance, Inc.,

   244 F. 3d 1365, 1379 (Fed. Cir. 2001); Moleculon Research Corp. v. CBS, Inc.,

   793 F.2d 1261, 1272 (Fed. Cir. 1986) (“instruction sheet[s]” and “solution

   book[s]”).

          Genentech’s proposal is consistent with Power Integrations and Amgen’s is

   not. Amgen acknowledges that circumstantial evidence may be used to prove

   intent. Consistently, Genentech’s instruction instructs the jury to consider Amgen’s

   statements and actions. Amgen, in contrast, suggests a heightened causation

   requirement, that “other factors” must be excluded and “actually cause” a

   particular third party to infringe, which is not required. See Power Integrations,

   843 F.3d at 1334-35 (rejecting requirement of evidence specifically connecting

   inducing acts to acts of direct infringement).

          GlaxoSmithKline LLC v. Teva Pharm. USA, Inc., 313 F.Supp.3d 582, 591

   (D. Del. 2018) is contrary to precedent and currently on appeal. Dynacore Holding

   v. U.S. Philips, 363 F.3d 1263 (Fed. Cir. 2004) does not support Amgen’s

   heightened causation standard; it merely found patentee’s infringement allegations

   lacking where the accused product had multiple uses and patentee offered no

   evidence the product was used for the infringing use. Id. at 1275-78.


                                            10
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 18 of 62 PageID #: 34079



                     2.   Amgen’s Position
          Contrary to Genentech’s arguments, Power Integrations held that causation

   is required. The court found that an instruction that “[direct] infringement need not

   have been actually caused by the [alleged inducer]’s actions … left the jury with

   the incorrect understanding that a party may be liable for induced infringement

   even where it does not successfully communicate with and induce a third-party

   direct infringer.” Power Integrations, 843 F.3d at 1330-1331. “To prevail under a

   theory of indirect infringement, [plaintiff] must first prove that the defendants’

   actions led to direct infringement.” See id. at 1332 (quoting Dynacore Holding v.

   U.S. Philips, 363 F.3d 1263, 1274 (Fed. Cir. 2004)). That “hard proof” of

   causation may not be necessary addresses the unremarkable proposition that the

   causation requirement can be proven with circumstantial evidence. Power

   Integrations, 843 F.3d at 1335; see Dynacore, 363 F.3d at 1274 (“[L]iability for

   indirect [induced] infringement must relate to the identified instances of direct

   infringement.”); GlaxoSmithKline LLC v. Teva Pharm. USA, 313 F.Supp.3d 582,

   591 (D. Del. 2018) (proof that defendant’s “alleged inducement, as opposed to

   other factors, actually caused the physicians to directly infringe” is “an essential

   element”). See also Section VIII.B.




                                             11
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 19 of 62 PageID #: 34080



          D.         Disputed Proposal 4

   AMGEN’S PROPOSAL: If you find that Amgen was aware of the Dosing
   Patents, but believed that the acts it encouraged did not infringe those patents,
   Amgen cannot be liable for inducement.

                     1.   Genentech’s Position
          Amgen’s statement of law is irrelevant. Amgen has not argued it believed

   others would not directly infringe the Dosing Patents. This would be baseless, as

   Amgen’s label instructs all claimed steps. If Amgen newly makes such argument,

   it will implicate additional privilege waiver, prejudicing Genentech and requiring

   substantial discovery.

          E.         Disputed Proposal 5

   AMGEN’S PROPOSAL: In order to establish active inducement of infringement,
   it is not sufficient that a third party itself directly infringes the claim. It is also not
   sufficient that Amgen knew of acts of direct infringement. Rather, in order to find
   induced infringement, you must find that Amgen specifically intended and caused
   the third party to carry out each and every requirement of an Asserted Claim of the
   Dosing Patents using Kanjinti.

                     1.   Genentech’s Position
          Identifying what is not sufficient is redundant and confusing. See also

   §§VI.B-C.

                     2.   Amgen’s Position
          See Sections VI.A-D.

          F.         Disputed Proposal 6

   GENENTECH’S PROPOSAL: To find induced infringement, you must find that
   Amgen made statements or took actions directed to promoting or encouraging
   infringement, such as advertising an infringing use or instructing how to engage in
                                               12
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 20 of 62 PageID #: 34081



   an infringing use. A product label may demonstrate intent to cause infringing acts
   if it encourages, recommends, or promotes an infringing use.

   AMGEN’S PROPOSAL: To show induced infringement, it is not sufficient to
   show that the drug label permits an infringing use; permission is different from
   encouragement.

                     1.   Genentech’s Position
          Genentech’s proposal is accurate. See HZNP Medicines LLC v. Actavis

   Labs. UT, Inc., 940 F.3d 680, 701-02 (Fed. Cir. 2019) (does “the proposed label

   encourage[], recommend[], or promote[] infringement”?); AstraZeneca LP v.

   Apotex, Inc., 633 F.3d 1042, 1059-60 (Fed. Cir. 2010); Metro-Goldwyn-Mayer

   Studios, Inc. v. Grokster, Ltd., 545 U.S. 913, 915 (2005) (“active steps…to

   encourage direct infringement” including “advertising an infringing use or

   instructing how to engage in an infringing use, show an affirmative intent” to

   induce). It aids the jury by explaining what would (versus what would not) support

   a finding.

          Amgen’s proposal is misplaced. HZNP and Shire address labels that did not

   instruct every step of a claimed method and merely mentioned a step as

   permissible or not prohibited. That is not an issue here because the Kanjinti label

   instructs every step of the claimed regimen. Amgen does not argue why the

   permission doctrine should apply here; whether or not the legal doctrine applies is

   not a fact question for the jury. Amgen’s instruction would improperly suggest




                                            13
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 21 of 62 PageID #: 34082



   that label instructions are insufficient to show intent, if in addition to encouraging

   an infringing method, the label also discloses a separate method.

                     2.   Amgen’s Position
          Amgen’s proposal accurately states the law. HZNP, 940 F.3d at 701-02

   (Fed. Cir. 2019) (no inducement of a method of treatment claim where the relevant

   drug’s label did not affirmatively instruct and merely permitted, but did not

   require, a method step); Shire, 2014 WL 2861430 at *5-6 (D.N.J. Jun. 23, 2014)

   (granting summary judgment of no induced infringement where label stated that

   products may be taken “with or without food” because “permission is different

   from encouragement”); In re Depomed Patent Litig., No. 13-4507, 2016 WL

   7163647, at *63, *69 (D.N.J. Sept. 30, 2016) (no induced infringement where

   “label only instructs the user to administer the drug to treat severe chronic pain”

   generally as opposed to the claimed polyneuropathic pain; “even if the label

   permits administration for [an infringing use], permission is different from

   encouragement”). Whether it applies here, where the label includes unaccused

   treatment regimens is a question of fact for the jury.

   VII. Proposed Instruction 5.4: Infringement By Filing Biologics License
   Application

   GENENTECH’S PROPOSAL: It is an act of infringement to submit a Biologics
   License Application (“BLA”) seeking FDA approval to commercially
   manufacture, use, or sell a biosimilar product that is claimed in a patent or the use
   of which is claimed in a patent before the expiration of such a patent. The
   determination of whether the product or proposed use of the product directly

                                             14
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 22 of 62 PageID #: 34083



   infringes a claim or whether it demonstrates that the filer of the application would
   indirectly infringe the claim upon manufacture, use, or sale of the product is made
   based on the content of the BLA, including the instructions for use of the product
   (also called the “label” or “prescribing information”) and the manufacturing
   process for the product that the applicant seeks approval to use. To show
   infringement by the submission of the BLA, Genentech must prove by a
   preponderance of the evidence that the prescribing information for which Amgen
   sought approval included instructions in its proposed label that will cause at least
   some users to infringe the asserted method claims of a Dosing Patent or the
   manufacturing process for which Amgen sought approval infringes a claim of the
   Kao Manufacturing Patent.

          A.         Genentech’s Position
          See §IV.

          B.         Amgen’s Position
          See Section IV.

   VIII. Proposed Instruction 5.5: Determining Whether Third Parties Had an
   Implied License to Practice the Dosing Patents

   [AMGEN’S PROPOSAL: One who owns a patent as patentee or assignee, having
   the right to exclude others from making, using, or selling what is claimed, may
   agree to let another do one or more of those acts. This is called a license, and the
   person allowed to do the set of acts is a licensee.

   One type of license is an implied license. An implied license exists where (1) the
   patentee, through statements or conduct, gave an affirmative grant of consent or
   permission to make, use, or sell to the alleged infringers; (2) the alleged infringer
   relied on that statement or conduct; and (3) the alleged infringer would, therefore,
   be materially prejudiced if the patentee were allowed to proceed with a claim of
   infringement against the alleged infringer. The sale of a product without restriction
   grants an implied license to any patents owned by the seller of the product to which
   the parties might reasonably contemplate the product will be put.

   If any third party, such as an oncologist, had an implied license from Genentech to
   practice any step of the Asserted Claims of the Dosing Patents, Amgen cannot be
   liable for induced infringement based on that third party’s use of the Dosing
   Patents under the implied license from Genentech.]

                                            15
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 23 of 62 PageID #: 34084



   [GENENTECH’S PROPOSAL: One who owns a patent as patentee or assignee,
   having the right to exclude others from making, using, or selling what is claimed,
   may agree to let another do one or more of those acts. This is called a license, and
   the person allowed to do the set of acts is a licensee.

   The burden of proving that an implied license exists is on Amgen, as the party
   asserting an implied license as a defense to infringement.

   An implied license is a form of implied-in-fact contract. In order to prove the
   defense of implied license, Amgen must establish by a preponderance of the
   evidence that (1) there was an existing relationship between Genentech and each
   direct infringer (such as a doctor, or person acting at the direction or under the
   control of a doctor) (2) within that relationship, Genentech transferred a right to
   use Kanjinti according to the method covered by the Dosing Patents; (3)
   Genentech transferred the right in exchange for some value from the direct
   infringer. Even where all the elements of implied license are met, they merely
   create a presumption of implied license which can be overcome by a clear
   indication of intent to the contrary.

   You can only find an implied license if you find that Amgen has proven that a right
   to use Kanjinti according to the method covered by the Dosing Patents was granted
   to each direct infringer.]

          A.         Genentech’s Position
          Genentech has always contended that use of Kanjinti according to the

   claimed dosing regimen is infringement. Implied license is an affirmative defense,

   which Amgen has not pled and did not disclose during liability discovery.

   Carborundum Co. v. Molten Metal Equip. Innovations, Inc., 72 F.3d 872, 878

   (Fed. Cir. 1995). Amgen admits that this theory is a liability defense: i.e., that

   “third part[ies]…do[] not directly infringe.” It should be precluded as untimely.

   FRCP 8(c).




                                             16
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 24 of 62 PageID #: 34085



          Because there has been no discovery on it, Amgen’s implied license

   argument is unclear. What Amgen suggests here, for the first time, is contrary to

   the law. Any implied license extends to the product sold (Herceptin), not to a

   competitor’s product (Kanjinti). See Carborundum, 72 F.3d at 879-80 (implied

   license only for life of product sold by patentee). Amgen also offers no authority

   that there can be an implied license to part of a method. Using Herceptin and

   Kanjinti to perform the patented method is outside the scope of any implied license

   and directly infringes.

          Implied license is also an equitable defense for the Court. Augustine Med.,

   Inc. v. Progressive Dynamics, Inc., 194 F.3d 1367, 1370 (Fed. Cir. 1999);

   TruePosition Inc. v. Andrew Corp., 568 F.Supp.2d 500, 509 (D. Del. 2008).

          If such instruction is permitted over Genentech’s objection, Genentech’s

   proposal is neutral and accurate.

          B.         Amgen’s Position
          A third party with an implied license to practice one or more steps of the

   Dosing Patent claims does not directly infringe the Dosing Patents, which must be

   accounted for when calculating damages. Recent damages discovery suggests for

   the first time that Genentech will be asserting damages for dosing regimens where

   doctors used Herceptin rather than Kanjinti for recited steps in the asserted claims.

   Thus, Amgen raises the issue of implied license solely as a damages theory.


                                            17
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 25 of 62 PageID #: 34086



   Damages discovery is ongoing—Genentech has yet to disclose its damages

   contentions and has never disclosed switched patients as infringing. Accordingly,

   Amgen is not time barred from raising implied license as part of its theory for the

   appropriate calculation of damages.

          Any instruction on implied license should not be limited to the “right to use

   Kanjinti.” When Genentech sells Herceptin, it grants an implied license for

   doctors to administer the loading dose as well as any subsequent does with

   Herceptin, satisfying at least the first limitation of every asserted Dosing Patent

   claim. Any doctor who then uses Kanjinti for subsequent doses would not satisfy at

   least the first limitation of the claims, and would not directly infringe.

          Furthermore, Carborundum does not apply: the alleged direct infringers in

   Caborundum practiced the entire patent after switching from plaintiff’s product to

   defendant’s—that is not the case here. 72 F.3d at 875-76.

   IX.    Proposed Instruction 6.1: Invalidity Generally

   AMGEN PROPOSAL: Amgen bears the burden of proving the invalidity of each
   Asserted Patent Claim by clear and convincing evidence.

          A.         Genentech’s Position
          See §X.A.

          B.         Amgen’s Position
          See Section X.A.




                                             18
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 26 of 62 PageID #: 34087



   X.     Proposed Instruction 6.2: Presumption of Validity

   GENENTECH’S PROPOSAL:

   Patents are issued by the Patent and Trademark office, often called the PTO.
   Issued patents are presumed to be valid. When a party challenges a patent’s
   validity, the party bears the burden of demonstrating the PTO was wrong.

   Because the law presumes issued patents are valid, Amgen bears the burden of
   proving the invalidity of each Asserted Claim by clear and convincing evidence.

          A.         Genentech’s Position
          Genentech accurately states the burden of proof and that Amgen must prove

   invalidity despite the PTO’s validity finding. Microsoft v. i4i, 564 U.S. 91, 95

   (2011). This instruction helps make clear why the burden regarding invalidity is

   different. See LifeScan, Inc. v. Home Diagnostics, Inc., 103 F.Supp.2d 345, 377-

   78 (D. Del. 2000), aff’d, 13 F. App’x 940 (Fed. Cir. 2001). Amgen’s cases support

   only that this instruction may be omitted, not that it should be.

          B.         Amgen’s Position
          Genentech’s proposal is unnecessary, overstates Amgen’s burden of proof,

   and may confuse the jury. The presumption of validity “is one of law, not fact, and

   does not constitute ‘evidence’ to be weighed against the challenger’s evidence.”

   Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1358 (Fed. Cir. 2004) (affirming

   district court’s decision not to include a jury instruction on the presumption of

   validity “because the jury applied the correct ‘clear and convincing evidence’

   standard”). No instruction is necessary on the presumption of validity, where the


                                             19
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 27 of 62 PageID #: 34088



   jury is instructed on the clear and convincing evidence standard—as Amgen

   proposes for Instruction 6.1. See id. As Judge Bryson recently held, instructing

   the jury to consider both the presumption of validity and the clear and convincing

   evidence standard could cause confusion without benefit because the instruction on

   the presumption of validity is unnecessary. See Erfindergemeinschaft UroPep

   GbR v. Eli Lilly and Company, No. 2:15-CV-1202, 2017 WL 959592 at *6

   (E.D.Tex. Mar. 13, 2017) (“In the Court's judgment, the use of the phrase

   'presumption of validity' would add little to the jury's understanding of the burden

   of proof on the validity issues.”). The instruction should be excluded, and the

   Court should provide an instruction only on the clear and convincing evidence

   standard.


          Moreover, Genentech misstates Amgen’s burden of proof, which is to prove

   by clear and convincing evidence that the Asserted Patent Claims are invalid, not

   that the PTO was wrong—Amgen is not required to address the PTO’s findings.


   XI.    Proposed Instruction 6.3: Person of Ordinary Skill in the Art

          A.         Disputed Instruction 1

   Whether a claim in a patent is invalid is determined from the perspective of
   [GENENTECH’S PROPOSAL: the hypothetical] [AMGEN’S PROPOSAL: a]
   person of ordinary skill in the art as of the priority date. The person of ordinary
   skill is a hypothetical person who is presumed to be aware of all the pertinent prior
   art.



                                              20
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 28 of 62 PageID #: 34089



                     1.   Genentech’s Position
          Obviousness is determined from the perspective of the hypothetical person

   of skill, not any one actual person (like Amgen’s expert). See, e.g., Endress +

   Hauser, Inc. v. Hawk Measurement Sys. Pty., Ltd., 122 F.3d 1040, 1042 (Fed. Cir.

   1997) (POSA is “theoretical construct” not “some particular individual”).

                     2.   Amgen’s Position
   Genentech’s duplicative recitations of “hypothetical” are unnecessarily repetitive.

          B.         Disputed Instruction 2

   The person of ordinary skill is also a person of ordinary creativity who can use
   common sense to [GENENTECH’S PROPOSAL: fit the teachings of prior art
   together] [AMGEN’S PROPOSAL: solve problems in this field].

                     1.   Genentech’s Position
          Genentech quotes KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 402 (2007)

   (POSA “often will be able to fit the teachings of multiple patents together”).


                     2.   Amgen’s Position
          See F’Real Foods, LLC v. Hamilton Beach Brands, Inc., No. 1:16-cv-00041-

   CFC, D.I. 255, Proposed Final Jury Instructions (D. Del. Apr. 28, 2019) at 22.

   XII. Proposed Instruction 6.4: The Written Description Requirement

          A.         Disputed Proposal 1

   GENENTECH’S PROPOSAL: A specification does not need to spell out every
   detail of the invention to satisfy the written description requirement and the exact
   words found in the claim do not need to be used. Nor are specific examples
   required. Only enough must be included in the specification to convey to the


                                              21
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 29 of 62 PageID #: 34090



   person of ordinary skill in the art that the inventor possessed the full scope of the
   invention.

   AMGEN’S PROPOSAL: A specification does not need to contain the exact words
   found in the claim to meet the written description requirement. Nor are specific
   examples required. The specification must convey to a person of ordinary skill in
   the art that the inventor actually possessed the full scope of the invention by the
   filing date of the claimed application.

                     1.   Genentech’s Position
          Genentech tracks the AIPLA Model. Amgen incorrectly focuses on what

   “the inventor actually possessed.” See Ariad Pharm., Inc. v. Eli Lilly & Co., 598

   F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). The law focuses on the POSA’s

   understanding of the written description’s disclosure, not the inventor’s internal

   records. Id. (“possession” (versus disclosure) is not “very enlightening”).

                     2.   Amgen’s Position
          Amgen’s proposal accurately states the law. See Ariad, 598 F.3d at 1349

   (holding that “the written description requirement … requires that the specification

   objectively demonstrate that the applicant actually invented—was in possession

   of—the claimed subject matter”).

          B.         Disputed Proposal 2

   GENENTECH’S PROPOSAL: Amgen must prove by clear and convincing
   evidence that the specifications fail to meet the law’s requirements for written
   description of an invention.

                     1.   Genentech’s Position
          Repeating the applicable burden of proof aids the jury.


                                             22
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 30 of 62 PageID #: 34091



   XIII. Proposed Instruction 6.5: The Enablement Requirement

   GENENTECH’S PROPOSAL: Amgen has the burden of proving lack of
   enablement of a claim by clear and convincing evidence.

          A.         Genentech’s Position
          See §XII.B.

   XIV. Proposed Instruction 6.6: Indefiniteness

   GENENTECH’S PROPOSAL: It is Amgen’s burden to prove by clear and
   convincing evidence that a person of ordinary skill in the art would not understand
   with reasonable certainty what is, and what is not, covered by the claims.

                     1.   Genentech’s Position
          See §XII.B.

   XV. Proposed Instruction 6.7: Prior Art and Public Use

          A.         Disputed Proposal 1

   That which came before is referred to as the “prior art.” Prior art can take the form
   of documents or things [AMGEN’S PROPOSAL: public knowledge, or public
   use.]

   AMGEN’S PROPOSAL: Any product or method that was publicly known or used
   by others in the United States before the claimed invention was invented

   AMGEN’S PROPOSAL: Any product or method that was in public use or on sale
   in the United States before the filing date of the patent, or before the priority date
   for the patent

   AMGEN’S PROPOSAL: Any method that was used by anyone before the named
   inventors’ invention of the claimed method and that was not abandoned,
   suppressed, or concealed.

                     1.   Genentech’s Position
          Amgen has not timely asserted invalidity based on public knowledge, public

   use, or prior inventorship. See D.I. 445. Beyond derivation and inventorship,
                                             23
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 31 of 62 PageID #: 34092



   Amgen has suggested its public use/knowledge instructions are directed to a

   belatedly-disclosed invalidity theory from its expert’s deposition testimony.

   Because such allegations are untimely, these instructions are inappropriate.

                     2.   Amgen’s Position
          Amgen’s proposal recites the statutory categories of prior art, any of which

   the jury may properly consider in evaluating Amgen’s invalidity defenses. See 35

   U.S.C. § 102 (Pre-AIA). Amgen has defenses based upon all of the listed

   categories, including Amgen’s properly disclosed derivation and incorrect

   inventorship defenses. See Amgen’s Opposition to Genentech’s Motion to Strike

   (D.I. 456).

          B.         Disputed Proposal 2

   [AMGEN’S PROPOSAL: Genentech does not assert an invention date prior to
   these priority dates.]

                     1.   Genentech’s Position
          The instruction will identify the operative priority date. Amgen’s proposal

   is argumentative and unnecessary.

                     2.   Amgen’s Position
          As Genentech concedes in Footnotes 8 and 10, Genentech has neither

   asserted nor disclosed any invention date before the priority dates listed in

   Instructions 6.3 and 6.7.




                                             24
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 32 of 62 PageID #: 34093



          C.         Disputed Proposal 3

   GENENTECH’S PROPOSAL: Amgen’s burden of proof to show that the prior art
   renders a claim invalid never changes regardless of whether the U.S. Patent and
   Trademark Office considered the prior art. However, if the Patent Office
   considered a reference, it may be more difficult for Amgen to meet its burden of
   proof to prove invalidity based on that reference.

   AMGEN’S PROPOSAL: The standard for assessing whether the prior art renders a
   claim invalid never changes regardless of whether the U.S. Patent and Trademark
   Office considered the prior art.

                     1.   Genentech’s Position
          The Supreme Court held that the jury “most often should” be instructed on

   the import of the PTO’s prior consideration of art. i4i, 564 U.S. at 111.

                     2.   Amgen’s Position
          The Supreme Court in Microsoft neither approved nor required the

   instruction proposed by Genentech; rather, the Supreme Court stated that “a jury

   instruction on the effect of new evidence can, and when requested, most often

   should, be given.” 564 U.S. at 111. Genentech’s proposal risks juror confusion by

   overstating Amgen’s burden of proof.

   XVI. Proposed Instruction 6.8: Anticipation

   AMGEN’S PROPOSAL: In particular, Hellmann, Treatment with Anti-ErbB2
   Antibodies, United States Patent No. 8,309,087, issued November 13, 2012, filed
   May 9, 2011, claiming priority to application No. 09/209,023, filed December 10,
   1998, incorporates by reference Perry (Ed.), The Chemotherapy Source Book
   (1992), and the combination of the two is treated as a single disclosure under the
   law.




                                             25
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 33 of 62 PageID #: 34094



                     1.   Genentech’s Position
          Whether Perry incorporates Hellman is a disputed issue of law for resolution

   before trial.

                     2.   Amgen’s Position
          The agreed-upon instruction states that the Court will specifically instruct

   the jury if one reference incorporates another by reference; including here the

   references to which this issue applies will assist the jury.

   XVII.Proposed Instruction 6.9: Obviousness

          A.         Disputed Proposal 1

   [GENENTECH’S PROPOSAL: A claim is not proved obvious merely by
   demonstrating that each of the elements was independently known in the prior art.]
   Thus, in considering whether a claimed invention is obvious, you should consider
   whether at the time of the claimed invention there was a reason that would have
   prompted the person of ordinary skill in the art to combine the known elements in a
   way the claimed invention does.

                     1.   Genentech’s Position
          Genentech tracks the AIPLA Model and Supreme Court precedent. See

   AIPLA Model §7.2 (2018); KSR, 550 U.S. at 418.

          B.         Disputed Proposal 2

   AMGEN’S PROPOSAL: Obviousness does not require absolute predictability,
   although at least some degree of predictability is required. There is no law-
   required minimum showing for a “reasonable expectation of success.”

                     1.   Genentech’s Position
          Amgen’s addition is confusing, unnecessary, and misleading. The agreed-to

   instruction accurately identifies the required “reasonable” expectation of success.

                                             26
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 34 of 62 PageID #: 34095



   Instructing that no “minimum” is required by “law” risks confusion about that

   standard or suggests any de minimis showing suffices.

                     2.   Amgen’s Position
          Amgen’s proposal accurately states the law. Acorda Therapeutics, Inc. v.

   Roxane Laboratories, Inc., 903 F.3d 1310, 1333 (Fed. Cir. 2018) (noting the

   absence of legal support for “a law-required minimum” showing necessary to

   “support a ‘reasonable’ expectation of success”); Pfizer, Inc. v. Apotex, Inc., 480

   F.3d 1348, 1364 (Fed. Cir. 2007) (“the expectation of success need only be

   reasonable, not absolute”).

          C.         Disputed Proposal 3

   You must put yourself in the place of [GENENTECH’S PROPOSAL: the
   hypothetical] [AMGEN’S PROPOSAL: a] person of ordinary skill in the art as of
   the patent’s priority date.

                     1.   Genentech’s Position
          See §XI.A.1.

                     2.   Amgen’s Position
          See Section XI.A.2.

          D.         Disputed Proposal 4

   GENENTECH’S PROPOSAL: These objective indicia should be considered along
   with all the other evidence in the case in determining whether the claimed
   invention would have been obvious. However, there must be a connection
   between the secondary consideration and the claimed invention if this evidence is
   to be given weight by you in arriving at your conclusion on the obviousness issue.



                                             27
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 35 of 62 PageID #: 34096



   AMGEN’S PROPOSAL: These objective indicia are relevant to obviousness only
   if there is a connection, or nexus, between them and the invention covered by the
   patent claims. For example, commercial success is relevant to obviousness only if
   the success of the product is related to a feature of the patent claims. If the
   commercial success is the result of something else, such as innovative marketing,
   and not to a patented feature, then you should not consider it to be an indication of
   non-obviousness. Likewise, if the commercial success is a result of another patent
   that prevented others from trying or implementing an obvious idea, then you
   should not consider commercial success to be an indication of non-obviousness.

                     1.   Genentech’s Position
          Genentech’s proposal accurately describes nexus. Instructing on Amgen’s

   contentions (without Genentech’s) is prejudicial.

          Amgen is incorrect that if commercial success is caused by multiple factors,

   it cannot be considered. See Acorda, 903 F.3d at 1338 (“blocking patents” do not

   “necessarily detract from evidence of commercial success”). Those other factors

   merely go to the weight of the commercial success evidence. Demaco Corp. v. F.

   Von Langsdorff Licensing Ltd., 851 F.2d 1387, 1393 (Fed. Cir. 1988).

                     2.   Amgen’s Position
          Amgen’s proposal accurately states the law. See, e.g., Galderma Labs., L.P.

   v. Tolmar, Inc., 737 F.3d 731, 740 (Fed. Cir. 2013) (“Where market entry by others

   was precluded [due to blocking patents], the inference of non-obviousness of [the

   asserted claims], from evidence of commercial success, is weak.”).




                                             28
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 36 of 62 PageID #: 34097



   XVIII.     Proposed Instruction 6.10-6.11: Derivation and Incorrect
   Inventorship

          A.         Disputed Proposal 1

   GENENTECH’S PROPOSAL (6.10 Derivation): Conception requires more than a
   general goal or research plan; rather, it requires a definite and permanent, specific,
   settled idea encompassing all limitations of the claims. Communication of the
   conception to an inventor named in the patent must be sufficient to enable the
   person of ordinary skill in the art to implement the invention.

   AMGEN’S PROPOSAL (6.10 Derivation): For derivation, there is no requirement
   that the “communication” of the conception to the named inventor occur in the
   United States. Derivation may be of the claimed invention itself or of an obvious
   variation of the invention. If an inventor named on a patent derived the patented
   invention from someone else, then the patent claims covering the invention are
   invalid.

   GENENTECH’S PROPOSAL (6.11 Incorrect Inventorship): The patent laws also
   require that the patent correctly name each and every inventor who contributed to
   the claimed invention. To prove incorrect inventorship, Amgen must prove by
   clear and convincing evidence that the alleged co-inventor(s) conceived of one or
   more limitations that is not insignificant in quality as compared to the full
   invention. It is not enough if the alleged co-inventor merely explained to the
   named inventors well-known concepts and/or the current state of the art.

   AMGEN’S PROPOSAL (6.11 Incorrect Inventorship): The patent laws also
   require that the patent correctly name each and every inventor who contributed to
   any of the claimed invention. For incorrect inventorship, unlike derivation, the
   alleged co-inventor(s) need not have conceived of the claimed invention as a
   whole, but rather need only have conceived of a single limitation of the claimed
   invention. A patent is invalid if it fails to correctly name each and every inventor
   who contributed to any limitation of the claimed invention.

                     1.   Genentech’s Position
          Genentech objects to including any derivation or incorrect inventorship

   instruction because those defenses are untimely. See D.I. 445; 10/16/2019 Hearing




                                             29
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 37 of 62 PageID #: 34098



   Tr. 195:18-208:3 (denying motion to compel because Amgen’s defense was

   untimely).

          If any instructions were nevertheless given, Genentech’s proposals are more

   accurate. See Cumberland Pharms. Inc. v. Mylan Institutional LLC, 846 F.3d

   1213, 1218 (Fed. Cir. 2017) (derivation), and Gambro Lundia AB v. Baxter

   Healthcare Corp., 110 F.3d 1573, 1576 (Fed. Cir. 1997) (rejecting that derivation

   “incorporate[s] a determination of obviousness”); Pannu v. Iolab Corp., 155 F.3d

   1344, 1351 (Fed Cir. 1998) (inventorship).

                     2.   Amgen’s Position
          Amgen’s defenses were adequately and timely disclosed (D.I. 456).

          Amgen’s proposal on derivation is consistent with the Manual of Patent

   Examining Procedure at § 2137; Ex parte Andresen, 212 USPQ 100, 102 (Bd. App.

   1981) (“[T]he site of derivation need not be in this country to bar a deriver from

   patenting the subject matter”); and ABA Model Patent Jury Instruction 10.7.

   Amgen’s proposal on inventorship is an accurate statement of the law. See Pannu,

   155 F.3d at 1351 (no requirement that a co-inventor “make a contribution to the

   subject matter of every claim of the patent”); 35 U.S.C. §102(f) (pre-AIA); Manual

   of Patent Examining Procedure §2137.




                                             30
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 38 of 62 PageID #: 34099



          B.         Disputed Proposal 2

   Amgen contends that, [AMGEN’S PROPOSAL: to the extent the Asserted Claims
   of the Dosing Patents recite any invention at all,] the Dosing Patents fail to name
   Dr. Brian Leyland-Jones as an inventor.

                     1.   Genentech’s Position
          Amgen’s proposal is unnecessary and argumentative.

          C.         Disputed Proposal 3

   GENENTECH PROPOSAL: The listing of inventors on a patent is presumed to be
   correct.

                     1.   Genentech’s Position
          See §X.A; Trovan, Ltd. v. Sokymat SA, Irori, 299 F.3d 1292, 1301 (Fed. Cir.

   2002).

                     2.   Amgen’s Position
          See Section X.B.

          D.         Disputed Proposal 4

   AMGEN’S PROPOSAL (6.10 Derivation): Amgen contends that no later than
   March 1999, Dr. Leyland-Jones conceived of the idea to prescribe Herceptin at an
   initial dose of 8 mg/kg and a plurality of subsequent doses at 6 mg/kg, each dose
   given every three weeks, as claimed in the Dosing Patents. Amgen also contends
   that Dr. Leyland-Jones communicated his conception of the dosing regimens
   recited in the Asserted Claims of the Dosing Patents to named inventor Dr. Sharon
   Baughman.

   AMGEN’S PROPOSAL (6.11 Incorrect Inventorship): Specifically, Amgen
   contends that no later than March 1999, Dr. Leyland-Jones conceived of the idea to
   prescribe Herceptin at an initial dose of 8 mg/kg and a plurality of subsequent
   doses at 6 mg/kg, each dose given every three weeks, as claimed in the Dosing
   Patents.



                                             31
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 39 of 62 PageID #: 34100



                     1.   Genentech’s Position
          Presenting Amgen’s arguments (without Genentech’s) is prejudicial, without

   aiding the jury in understanding the law.

                     2.   Amgen’s Position
          Amgen proposes including certain fact-specific contentions to clarify for the

   jury the factual issues related to the instruction. Amgen has indicated these

   contentions in grey shading to assist the Court in identifying the portions of the

   jury instructions to which this proposal applies.

          E.         Disputed Proposal 5

   AMGEN’S PROPOSAL (6.10 Derivation): If you find that Amgen has proved by
   clear and convincing evidence that the named inventors on the Dosing Patents
   derived the invention covered by the Asserted Claims of the Dosing Patents from
   Dr. Leyland-Jones, then you must find that the Asserted Claims of the Dosing
   Patents are invalid.

   AMGEN’S PROPOSAL (6.11 Incorrect Inventorship): If you find that Amgen has
   proved by clear and convincing evidence that someone other than Dr. Baughman
   or Dr. Shak contributed to any limitation recited in the Asserted Claims of the
   Dosing Patents, then you must find that the Asserted Claims of the Dosing Patents
   are invalid.



                     1.   Genentech’s Position
          Amgen’s proposals are redundant of the prior sentences that states the

   burden.

          Amgen is wrong that incorrect inventorship requires invalidity; Genentech

   may correct inventorship. 35 U.S.C. §256; Trovan, 299 F.3d at 1301, 1350-51.

                                               32
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 40 of 62 PageID #: 34101



                     2.   Amgen’s Position
          Amgen’s proposal will assist the jury in understanding the requirements for

   derivation.

          Unless Genentech invokes and satisfies the criteria of 35 U.S.C. §256, a

   finding that someone other than the listed inventors was an inventor invalidates the

   patent. Pannu, 155 F.3d at 1349 (discussing §256); Manual of Patent Examining

   Procedure §2137.

   XIX. Proposed Instruction 6.12: Inequitable Conduct

   AMGEN’S PROPOSAL: Amgen contends that Genentech may not enforce the
   Kao Manufacturing Patent against Amgen because Genentech engaged in
   inequitable conduct before the Patent and Trademark Office when it obtained the
   Kao Manufacturing Patent. To prove that inequitable conduct occurred, Amgen
   must prove by clear and convincing evidence that the patent applicant or the
   applicant’s attorney or representative withheld or misrepresented material
   information, and did so with an intent to mislead or deceive the Patent and
   Trademark Office.

          A.         Amgen’s Position
          Proposal withdrawn.

   XX. Proposed Instruction 7.1: Damages – Generally

   If you find that Amgen infringes any of the Asserted Patent Claims, and that those
   claims are not invalid [AMGEN’S PROPOSAL: or unenforceable], you must
   determine the amount of damages to be awarded Genentech for Amgen’s
   infringement. On the other hand, if you find that each of the Asserted Patent
   Claims is either invalid, not infringed, [AMGEN’S PROPOSAL: or
   unenforceable], then you should not consider damages in your deliberations.
   […]
   You will need to address damages only if you find that one or more of the Asserted
   Patent Claims are infringed, not invalid [AMGEN’S PROPOSAL: and not
   unenforceable].

                                             33
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 41 of 62 PageID #: 34102



                     1.   Amgen’s Position
           Proposal withdrawn.

   XXI. Proposed Instruction 7.2: Kinds of Damages That May Be Recovered

           A.        Disputed Proposal 1

   AMGEN’S PROPOSAL: Lost profits are limited to that portion of Herceptin’s
   profits that are reasonably allocated to the infringed method patents, not to the
   entire profits of Genentech’s Herceptin. The entire profits of Herceptin consist of
   the combined value of non-patented features of Herceptin, such as the antibody
   itself and its therapeutic effect, which are no longer patented, and the allegedly
   infringed patented method of dosing at 8 mg/kg initially followed by 6 mg/kg
   every three weeks, and the method for preventing disulfide bond reduction during
   the manufacturing process. If you award lost profits, the lost profits damages must
   be limited to that portion of Genentech’s lost profits actually attributable to
   Amgen’s direct or induced infringement of Genentech’s patented methods.
   Additionally, if you award lost profits, the lost profits damages must be limited
   only to lost profits that Genentech proved are caused by Amgen’s infringement of
   Genentech’s patented methods, rather than sales of Kanjinti that were put to non-
   infringing uses, or lost profits due to the activities of third parties, such as
   Genentech’s licensees, who began selling trastuzumab biosimilar products on
   December 1, 2019."

   [...]

   In deciding whether to award damages, and what type of damages to award, you
   must separately consider the appropriate damage awards for infringement
   occurring before other competing trastuzumab biosimilars were available on the
   market (before December 1, 2019) and infringement occurring after other
   competing trastuzumab biosimilars were available on the market (after December
   1, 2019).

                     1.   Genentech’s Position
           Genentech uses the AIPLA Model.

           Amgen’s proposal is confusing, unnecessary, argumentative, and contrary to

   law. Amgen introduces apportionment concepts unrelated to this instruction, and

                                             34
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 42 of 62 PageID #: 34103



   its lost-profits-apportionment theory is incorrect. See §XXII.A. If any

   apportionment instruction is proper, it should be in Instruction 7.3.

          Amgen’s reference to when “other competing trastuzumab biosimilars were

   available on the market” is improper advocacy and does not state applicable law.

                     2.   Amgen’s Position
          As explained below, apportionment is required in this case regardless of the

   kind of damages sought. See Section XXII.B. The trastuzumab market

   transitioned from a two-player market to a multi-player market when Mylan

   launched December 2, 2019, thus changing its market dynamics. These

   explanations will assist the jury to understand the damages issues to be resolved.

          B.         Disputed Proposal 2

   A reasonable royalty is the amount that someone wanting to use the patented
   [GENENTECH’S PROPOSAL: invention][AMGEN’S PROPOSAL: process or
   method] would have agreed to pay to the patent owner and the patent owner would
   have accepted.

                     1.   Genentech’s Position

          “Invention” succinctly captures the process, method, and product-made-by-

   patented-process claims at issue. See §III.A.

                     2.   Amgen’s Position

          The Patents-in-Suit are directed only to processes or methods, there is no

   accused product. Put differently, Kanjinti itself is not covered by any Patent-in-

   Suit. Thus, Amgen’s proposal explains how to calculate damages for infringement

                                             35
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 43 of 62 PageID #: 34104



   of a process or method when the only sales made by Amgen are sales of a product

   not itself covered by the Patents-in-Suit.

   XXII.Proposed Instruction 7.3: Attribution/Apportionment & Proposed
   Instruction 7.16: Reasonable Royalty – Attribution/Apportionment

   AMGEN’S PROPOSAL 7.3: The amount you find as damages must be based on
   the value attributable to the patented methods, as distinct from other, unpatented
   features, such as the product itself, marketing or advertising, or the manufacturer’s
   size or market position. Genentech must separately calculate, that is apportion, the
   amount of its money damages between that which is attributable to use of the
   patented methods and that which is attributable to the unpatented features.
   Calculating damages may involve estimating the value of a feature that may not
   have ever been individually sold. The evidence provided by Genentech for this
   apportionment must be reliable and tangible, and not hypothetical or speculative.

   Alternately, in order to establish that Genentech’s lost profits and damages should
   be calculated on the entire value of Herceptin, Genentech must show, by equally
   reliable evidence, that the either entire value of Herceptin is attributable to
   administering trastuzumab using the methods of the Dosing Patents, or that the
   entire value of Herceptin is attributable to manufacturing trastuzumab using
   method of the Kao Manufacturing Patent.

   If you award lost profits or price erosion damages, the amount of lost profits or
   price erosion damages awarded must be tied to Genentech’s profits attributable to
   its patented methods, and must not include profits attributable to other aspects of
   Herceptin. The lost profits damages must be limited to that portion of Genentech’s
   lost profits actually attributable to Amgen’s direct or induced infringement of
   Genentech’s patented methods.

   If you award a reasonable royalty on Amgen’s sales of Kanjinti, in determining the
   appropriate royalty base (that is, the amount of sales to which the royalty rate
   applies), and the appropriate royalty rate, the ultimate combination of both the
   royalty rate and the royalty base must reflect the value attributable to the patented
   methods. In other words, the royalty base must be closely tied to the claimed
   invention. It is not sufficient to use a royalty base that is too high and then adjust
   the damages downward by applying a lower royalty rate. Similarly, it is not
   appropriate to select a royalty base that is too low and then adjust it upward by
   applying a higher royalty rate. Rather, you must determine an appropriate base and


                                                36
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 44 of 62 PageID #: 34105



   an appropriate royalty rate that reflect the value attributable to the patented
   methods alone.

   GENENTECH’S PROPOSAL 7.16

   The amount you find as damages must be based on the value attributable the
   patented technology, as distinct from other, unpatented features or other factors
   such as marketing or advertising, or Amgen’s size or market position. You must
   determine an appropriate reasonable royalty that reflects the value attributable to
   the patented invention alone.

          A.         Genentech’s Position
          Amgen’s instruction on attribution/apportionment is not in any model

   instructions for good reason. It is contrary to Federal Circuit precedent regarding

   lost profits. The Federal Circuit has declined to apportion damages when Panduit

   is satisfied, as “Panduit’s requirement that patentees prove demand for the product

   as a whole and the absence of non-infringing alternatives ties lost profit damages to

   specific claim limitations and ensures that damages are commensurate with the

   value of the patented features.” Mentor Graphics Corp. v. EVE-USA, Inc., 851

   F.3d 1275, 1288 (Fed. Cir. 2017); id. at 1290 (“when the Panduit factors are met,

   they incorporate into their very analysis the value properly attributed to the

   patented feature”). Indeed, Amgen acknowledges that “application of Panduit

   factors can result in proper apportionment.” If the jury agrees, that will satisfy

   apportionment principles. Id. (“When a patentee proves it is entitled to recover lost

   profit damages ... it is entitled to be made whole for the injuries it suffered.”).




                                              37
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 45 of 62 PageID #: 34106



          Amgen attempts to distinguish Mentor Graphics because it involved an

   “undisputed record” that the Panduit factors were satisfied. But Genentech intends

   to prove lost profits under Panduit here. The fact that Amgen contests whether

   Genentech can satisfy Panduit is not a reason to require additional apportionment

   for the lost profits that Genentech seeks under Panduit. Nor is Mentor Graphics

   limited to its facts; Mentor Graphics addressed apportionment for lost profits under

   Panduit generally, as the prior quotations show. The Federal Circuit left open only

   “whether a different theory of ‘but for’ damages”—i.e., not based on Panduit—

   “adequately incorporates apportionment principles.” Id. at 1288.

          Amgen’s authorities are inapt. Exmark, AstraZeneca, and Ericsson analyze

   apportionment for reasonable royalties, not lost profits. WesternGeco suggests in

   dicta that there may be situations where further apportionment is necessary “[i]f

   the application of the Panduit factors does not result in the separation of profits

   attributable to the patented device.” 913 F.3d at 1073. But WesternGeco was

   addressing lost profits where the patentee did not sell a directly competing product;

   the patentee only sold services utilizing its patented product. Id. at 1070.

   WesternGeco’s suggestion that Panduit may not adequately separate the profits

   attributable to the inventions in those unique circumstances has no application here

   where the parties sell directly competing products used to practice the invention.

   There is also no authority for Amgen’s statement that “whether or not the Panduit


                                             38
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 46 of 62 PageID #: 34107



   factors result in proper apportionment is a fact question.” This suggestion is

   illogical; it is not for the jury to decide what test to apply.

          Amgen erroneously suggests the entire market value rule is a prerequisite to

   obtaining lost profits. It is an “exception” to the apportionment rule for a

   reasonable royalty analysis. LaserDynamics, Inc. v. Quanta Comput., 694 F.3d

   51, 66-67 (Fed. Cir. 2012).

          Amgen’s royalty instruction duplicates Instruction 7.16.

          B.         Amgen’s Position
          All damages—whether lost profits or a reasonable royalty—must be

   apportioned to reflect the value that is attributable to the valid, infringed patents.

   See, e.g., Garretson v. Clark, 111 U.S. 120, 121 (1884) (“The patentee … must in

   every case give evidence tending to separate or apportion the defendant’s profits

   and the patentee’s damages between the patented feature and the unpatented

   features”); WesternGeco L.L.C., 913 F.3d at 1073-1075 (“If the application of the

   Panduit factors does not result in the separation of profits attributable to the

   patented device and the profits attributable to providing other aspects of the

   surveys … it appears that apportionment is necessary.”); Mentor Graphics v. EVE,

   870 F.3d 1298, 1299 (Fed. Cir. 2017) (denying petition for rehearing en banc)

   (“[W]here an infringing product is a multi-component product with patented and

   unpatented components, apportionment is required.”); Mentor Graphics, 851 F.3d


                                               39
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 47 of 62 PageID #: 34108



   at 1287-88 (“[A]pportionment is an important component of damages law

   generally, and we believe it is necessary in both reasonably royalty and lost profits

   analysis.”); Ericsson v. D-Link Sys., 773 F.3d 1201, 1226 (Fed. Cir. 2014)

   (“Apportionment is required even for non-royalty forms of damages.”).

          Although application of the Panduit factors can result in proper

   apportionment, whether application of the Panduit factors does result in proper

   apportionment is a fact-dependent inquiry. See WesternGeco, 913 F.3d at 1073

   (“If the application of the Panduit factors does not result in the separation of

   profits attributable to the patented device and the profits attributable to providing

   other aspects of the surveys … it appears that apportionment is necessary”);

   Mentor Graphics, 851 F.3d at 1288 (“[O]n the undisputed facts of this record,

   satisfaction of the Panduit factors satisfies principles of apportionment.”).

   Because whether the Panduit factors result in proper apportionment is a fact

   question, the jury must be instructed on how to make that assessment.

          Genentech’s reliance on Mentor Graphics’ statement that “satisfaction of the

   Panduit factors satisfies principles of apportionment” is misplaced. The Federal

   Circuit’s holding was based on an undisputed factual record “that for each

   infringing sale [defendant] made to Intel, Mentor lost that exact sale,” making the

   Mentor Graphics case “quite narrow and unlike the complicated fact patterns that

   impact so many damages models in patent cases.” Id. at 1286. Amgen has made


                                             40
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 48 of 62 PageID #: 34109



   no similar concession here. Whether the Panduit factors satisfied apportionment

   on Mentor Graphics’ “quite narrow” facts says nothing about whether application

   of the Panduit factors will result in proper apportionment of any lost profits

   Genentech seeks. See id. at 1288 (“We leave for another day whether a different

   theory of ‘but for’ damages adequately incorporates apportionment principles.”);

   WesternGeco, 913 F.3d at 1073.

          The need for an instruction on apportionment of lost profits is particularly

   important here, because Genentech has conceded that patents other than the Dosing

   Patents or the Kao Manufacturing Patent are significant drivers of the consumer

   demand for, and commercial success of, Herceptin. Accordingly, neither the

   Dosing Patents nor the Kao Manufacturing Patent satisfies the Entire Market Value

   Rule, as would be required to avoid apportionment.

          For example, Genentech stated in proceedings before the Patent Office that

   the Carter ’213 patent and the Cabilly ’415 patent—two patents Genentech initially

   asserted against Amgen, which expired before Kanjinti’s commercial launch—

   were responsible for Herceptin’s commercial success. See Celltrion v. Genentech,

   IPR2017-01373, Patent Owner’s Preliminary Response, D.I. 165 at 65 (P.T.A.B.

   2017) (“Some of Genentech’s most successful antibodies embody the claims of the

   ’213 patent, including Herceptin… The success of these drugs is attributable, in

   part, to their unique amino acid sequences provided using the ’213 patent’s


                                             41
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 49 of 62 PageID #: 34110



   consensus sequence approach.”); Sanofi-Aventis v. Genentech, IPR2015-01624,

   Patent Owner’s Response, D.I. 31 at 62 (P.T.A.B. 2015) (“[S]ome of Genentech’s

   most successful products embody the Cabilly ’415 patent, including several

   ‘blockbuster’ drugs… There is a direct nexus between the commercial success of

   those products and the challenged claims; each is produced using the claimed

   single host co-expression.”). Because Genentech has conceded that the entire

   value of Herceptin is not attributable to the Patents-in-Suit, the jury must be

   instructed on apportionment for all damages.

   XXIII.            Proposed Instruction 7.4: Lost Profits – “But-For” Test

   GENENTECH’S PROPOSAL: It is important to remember that the profits I have
   been referring to are the profits allegedly lost by Genentech, not the profits, if any,
   made by Amgen on the allegedly infringing sales.

   AMGEN’S PROPOSAL: It is important to remember that the profits I have been
   referring to are the profits allegedly lost by Genentech to Amgen’s alleged
   infringement of the patented methods, not the profits Genentech may have lost to
   sales of competing trastuzumab biosimilars after December 1, 2019, and not the
   profits, if any, attributable to non-patented uses or features of Genentech’s
   products. Lost profits are not the profits made by Amgen as a result of its alleged
   infringement of Genentech’s patented methods.

          A.         Genentech’s Position
          Genentech uses the AIPLA Model. See §§VII.A, XXI.B, XXII.

          B.         Amgen’s Position
          In determining lost profits using the “but-for” test, the jury must incorporate

   principles of apportionment, as well as account for the “but-for” world before and

   after Mylan’s entry. See Sections XXI.A.2. and XX.II.B.

                                              42
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 50 of 62 PageID #: 34111



   XXIV.             Proposed Instruction 7.5: Lost Profits – Factors

   Genentech is entitled to lost profits [AMGEN’S PROPOSAL: only] if you find that
   Genentech has proven each of the following factors by a preponderance of the
   evidence, the more likely than not standard.

   […]

   AMGEN’S PROPOSAL: for Genentech to recover lost profits based on the
   Herceptin product for Amgen’s alleged inducement of others to infringe the
   Dosing Patents, Genentech must prove that the patented method of dosing at 8
   mg/kg initially followed by 6 mg/kg every three weeks (i) drove customer demand
   for Kanjinti, (ii) that customers would not have purchased Kanjinti if it were only
   available for use in accordance with non-infringing methods of administration, (iii)
   that Genentech possessed the marketing and manufacturing ability to satisfy all
   market demand for trastuzumab, and (iv) that Genentech carried its burden of
   proving the actual amount of its lost profits that was attributable to Amgen’s
   inducement of others to infringe the Dosing Patents.

   Similarly, for Genentech to recover lost profits of the Herceptin product for
   Amgen’s alleged infringement of the Kao Manufacturing Patent, Genentech must
   prove that the patented method for preventing reduction of disulfide bonds during
   manufacturing (i) drove customer demand for Kanjinti, (ii) that customers would
   not have purchased Kanjinti if it were manufactured with a non-infringing method,
   (iii) that Genentech possessed the marketing and manufacturing ability to satisfy
   all market demand for trastuzumab, and (iv) that Genentech carried its burden of
   proving the actual amount of its lost profits that were attributable to Amgen’s
   infringement of the Kao Manufacturing Patent.

   If you find that Genentech has proven each of these requirements, you must
   additionally decide (i) whether Genentech has proven the extent of use of its
   patented methods, and limited its claims to lost profits that were actually caused by
   Amgen’s use of Genentech’s patented methods, as opposed to other reasons, and
   (ii) whether Genentech has adequately apportioned the profits it made on sales of
   its products to isolate profits attributable to its patented methods from profits
   attributable to non-patented components of Genentech’s products.

          A.         Genentech’s Position
          Amgen’s improper, argumentative additions to the AIPLA Model are

   unnecessary; subsequent instructions explain each Panduit factor. Amgen also
                                               43
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 51 of 62 PageID #: 34112



   misstates the law, including by adding that the patented invention must “drive”

   demand for Kanjinti. The proper “demand” analysis “considers demand for the

   product as a whole.” Mentor Graphics, 851 F.3d at 1285. Amgen’s inducement

   language is redundant of separate instructions. See §XXII.A.

          B.         Amgen’s Position
          In this case, where Kanjinti is not covered by any Patent-in-Suit, additional

   explanation of how to calculate damages based on the Patents-in-Suit will assist

   the jury. Additionally, in determining lost profits, the jury must incorporate

   principles of apportionment. See Sections XXI.A.2. and XX.II.B.

   XXV. Proposed Instruction 7.7: Lost Profits – Acceptable Non-Infringing
   Substitutes

          A.         Disputed Proposal 1

   AMGEN’S PROPOSAL: A non-infringing substitute may be one that involved
   modification of the method of manufacture or method of administering Kanjinti to
   avoid infringement, or the removal of at least one feature of the Asserted Patent
   Claims from the process of manufacturing Kanjinti or method of administering
   Kanjinti.

                     1.   Genentech’s Position
          Amgen’s proposal is argumentative, unnecessary, and confusing. It assumes

   any modification to a patented method would be a non-infringing substitute.

   Modifying a method to be non-infringing does not necessarily make it an

   acceptable substitute. Grain Processing Corp. v. Am. Maize-Prod. Co., 185 F.3d

   1341, 1355 (Fed. Cir. 1999).


                                            44
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 52 of 62 PageID #: 34113



                     2.   Amgen’s Position
          Amgen’s proposal is consistent with AIPLA Model Jury Instruction 10.2.1.4

   on “Acceptable Non-Infringing Substitutes.”

          B.         Disputed Proposal 2

   AMGEN’S PROPOSAL: Even if you find that Genentech’s and Amgen’s products
   were the only ones with the advantages of the patented invention, Genentech is
   nonetheless required to prove to you that it, in fact, would have made the
   infringing sales of Kanjinti.

                     1.   Genentech’s Position
          Amgen’s argumentative proposal is unnecessary because it does not define

   non-infringing alternatives. Instruction 7.4 describes the “but-for” test.

                     2.   Amgen’s Position
          Amgen’s proposal is consistent with AIPLA Model Jury Instruction 10.2.1.4

   on “Acceptable Non-Infringing Substitutes.”

   XXVI.             Proposed Instruction 7.8: Lost Profits – Market Share

   [GENENTECH’S PROPOSAL: If you find that there were acceptable non-
   infringing substitutes in the market, then Genentech may be entitled to lost profits
   on a portion of Amgen’s sales of Kanjinti. The burden is on Genentech to prove
   that it would have made some, but not all, of Amgen’s sales but for the
   infringement by proving Genentech’s share of the market in which the infringing
   product is sold, excluding infringing products. Genentech may show that it is more
   likely than not that Herceptin competed in the same market as Kanjinti, and that
   Genentech would have made a portion of the infringing sales equal to at least
   Genentech’s share of that market but for Amgen’s infringement. It is not
   necessary for Genentech to prove that Genentech and Amgen were the only two
   suppliers in the market for Genentech to demonstrate entitlement to lost profits.
   The burden is on Genentech, however, to show that it is more likely than not that it
   would have sold that portion had Kanjinti never existed.]


                                              45
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 53 of 62 PageID #: 34114



   [AMGEN’S PROPOSAL: If you find that there were acceptable non-infringing
   alternative methods of administering trastuzumab (for the Dosing Patents) or non-
   infringing methods to prevent reduction of disulfide bonds in the manufacture of
   trastuzumab (for the Kao Manufacturing Patent), you must account for them in
   deciding whether to award Genentech lost profits. This includes accounting for the
   portion of sales of Kanjinti that could be manufactured or administered without
   using the patented methods, as well as portion of sales that could have been sold by
   the companies that Genentech has licensed under the Patents-in-Suit. The burden
   is on Genentech to prove by a preponderance of the evidence the extent to which
   its share of the market for trastuzumab would be larger than it is today if it
   competed against the companies it has licensed under the Patents-in-Suit and
   Amgen, if Amgen neither infringed the methods covered by the Patents-in-Suit nor
   induced others to do so.

   For the Kao Manufacturing Patent, this means that Genentech must show, but for
   Amgen’s use of the method of manufacture of the Asserted Claims of the Kao
   Manufacturing Patent, the extent to which Genentech would have a larger share of
   the market for trastuzumab if it competed against the companies it has licensed
   under the Patents-in-Suit and Amgen’s Kanjinti manufactured using a non-
   infringing alternative method to prevent reduction of disulfide bonds .

   For the Dosing Patents, this means that Genentech must show that, but for
   Amgen’s inducement of physicians to administer Kanjinti according to the
   Asserted Claims of the Dosing Patents, the extent to which Genentech would have
   a larger share of the market for trastuzumab if it competed against the companies it
   has licensed under the Patents-in-Suit and Amgen’s Kanjinti for use with non-
   infringing alternative methods of administering trastuzumab.

   In making this determination, you must separately consider whether Genentech has
   proven its entitlement to any lost profits for the period of time when only Amgen
   was in the market (before December 1, 2019), and for the period of time after the
   companies that Genentech has licensed under the Patents-in-Suit began competing
   in the market with Genentech and Amgen (after December 1, 2019), and factor out
   of your analysis any profits that Genentech lost as a result of competition from its
   licensees.]

          A.         Genentech’s Position
          Genentech’s neutral instruction is from model instructions.



                                            46
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 54 of 62 PageID #: 34115



          Amgen’s instruction regarding the Dosing Patents is misleading. Lost

   profits may be awarded for all profits that Genentech lost due to Amgen’s

   infringement. Thus, the correct construction of the but-for world is one in which

   “the infringement had not occurred,” Aro Mfg. Co. v. Convertible Top Replacement

   Co., 377 US 476, 507 (1964); see also GlaxoSmithKline LLC v. Glenmark Pharms.

   Inc., 2017 WL 8948975, at *4 (D. Del. May 30, 2017) (In case against generics

   manufacturer related to method of administering drug, finding “[t]he ‘but for’

   inquiry requires a reconstruction of the market as it would have developed absent

   the infringing product....”).

          Amgen’s proposal also repeats elements from previous instructions and

   prejudicially introduces Amgen’s arguments.

          B.         Amgen’s Position
          In this case, where Kanjinti is not covered by the Patents-in-Suit, further

   explanation—including the facts shown in grey specific to the Dosing Patents and

   the Kao Manufacturing Patent—will assist the jury to understand how to calculate

   Genentech’s market share in the “but-for” world. See also Sections XXI.A.2 and

   XXI.B.2.

   XXVII.            Proposed Instruction 7.10: Lost Profits – Amount of Profit

   AMGEN’S PROPOSAL: To the extent you find that Amgen has induced
   infringement of the Dosing Patents, Genentech may receive damages only for sales
   that led to an act of direct infringement. In order to establish the amount of its lost
   profits, Genentech must show the connection between a sale of Kanjinti for which

                                              47
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 55 of 62 PageID #: 34116



   Genentech claims it has lost profits and Amgen's induced infringement that led to
   direct infringement of its Dosing Patents.

   Additionally, for each sale for which Genentech claims lost profits based on
   induced infringement, Genentech must show by a preponderance of the evidence
   that Amgen's inducement of patent infringement, and not other factors such as
   Genentech’s drug label or treatment guidelines published by others, caused the
   third party to directly infringe the Dosing Patents.

   Genentech’s lost profits damages award must further be limited to that portion of
   the lost profits of Herceptin actually attributable to the patented method of dosing
   at 8 mg/kg initially followed by 6 mg/kg every three weeks and/or the method of
   preventing disulfide bond reduction during manufacture. You must undertake this
   analysis separately for the time period before other competing biosimilar
   trastuzumab products were available on the market (before December 1, 2019) and
   the time period after other competing biosimilar trastuzumab products were
   available on the market (after December 1, 2019).

   Even if you find that Amgen both directly infringed the Kao Manufacturing Patent
   and induced others to infringe one or more of the Dosing Patents, if you conclude
   that Genentech is entitled to lost profits on the entire sale of Herceptin, you can
   award Genentech the lost profits only once on each sale of Herceptin to a particular
   customer.

   If you find that Genentech has not met its burden to demonstrate by a
   preponderance of the evidence the amount of profits lost due to Amgen’s direct or
   induced infringement, you may not award lost profits.

          A.         Genentech’s Position
          Genentech’s neutral instruction is from the AIPLA Model.

          Amgen’s proposal is one-sided, incorrect (see §XXII.A), and confusing

   because inducement is instructed separately.

          B.         Amgen’s Position
          Apportionment is required for lost profits. See Section XXII.B

   (Apportionment). Furthermore, any lost profits based on the Dosing Patents must


                                            48
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 56 of 62 PageID #: 34117



   be limited to the extent of Amgen’s inducement of direct infringement of the

   Dosing Patents. See Section VI (Induced Infringement).

   XXVIII.           Proposed Instruction 7.11: Price Erosion

   AMGEN’S PROPOSAL: Genentech must prove that it lowered its prices, or did
   not raise them, because of the induced or direct infringement by Amgen, and not
   for some other reason. Specifically, if Genentech would have lowered its prices in
   response to Amgen’s sales of Kanjinti for non-infringing uses or in response to
   Amgen’s sales of Kanjinti that did not use or include on the label the patented
   methods, or for any other reason, that reduction in price cannot be considered in
   assessing price erosion damages. Additionally, if after December 1, 2019,
   Genentech would have lowered its price in response to sales of biosimilar
   trastuzumab by licensed third-party competitors, that reduction in price also cannot
   be considered in assessing price erosion damages.

          A.         Genentech’s Position
          Genentech’s neutral instruction comes from the AIPLA Model.

          Amgen inserts incomplete facts regarding Mylan and improperly suggests it

   could sell Kanjinti during the damages period without infringing the Dosing

   Patents (which Genentech contests). Amgen’s instruction improperly argues a

   hypothetical fact about the market after Mylan’s launch.

          B.         Amgen’s Position
          If the jury finds that Amgen would have made sales of Kanjinti during the

   damages period without infringing the Dosing Patents, the jury must consider those

   sales in determining the extent of any price erosion. Mylan’s biosimilar launch

   changed the dynamic of the trastuzumab market during the damages period, and

   also must be accounted for in determining the extent of any price erosion.


                                              49
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 57 of 62 PageID #: 34118



   XXIX.             Proposed Instruction 7.21: Damages – Doubts Resolved Against
   Infringer

   GENENTECH’S PROPOSAL: Any doubts that you may have on the issue of
   damages due to Amgen’s failure to keep proper records should be decided in favor
   of Genentech. Any confusion or difficulties caused by Amgen’s records also
   should be held against Amgen, not Genentech.

          A.         Genentech’s Position
          If irrelevant, Genentech will withdraw; damages discovery is ongoing.

          B.         Amgen’s Position
          The quality or completeness of Amgen’s financial record keeping is not an

   issue in this case.

   XXX. Proposed Instruction 8: Willful Infringement

          A.         Disputed Proposal 1

   [GENENTECH’S PROPOSAL: If you have decided that Amgen has infringed a
   valid claim of Genentech’s patents, then you must go on and address the additional
   issue of whether or not this infringement was willful. In this case, Genentech
   alleges both that Amgen infringed the Asserted Patent Claims and, further, that
   Amgen infringed willfully. Amgen denies that its conduct was willful.]

   [AMGEN’S PROPOSAL: In this case, Genentech alleges both that Amgen
   infringed and, further, that Amgen infringed willfully the Asserted Patent Claims.
   Amgen contends that its conduct was not willful because it had a reasonable belief
   that the Patents-in-Suit are invalid, not infringed, and/or unenforceable. Amgen
   additionally contends that its conduct was not willful in part because it relied on
   opinion of counsel that the Asserted Claims of the Kao Manufacturing Patent were
   neither valid nor infringed, and on opinion of counsel that the Asserted Claims of
   the Dosing Patents were invalid.

   For any Asserted Patent Claim that is infringed, not invalid, and not unenforceable
   you must go on and address the additional issue of whether or not this infringement
   was willful.]



                                             50
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 58 of 62 PageID #: 34119



                     1.   Genentech’s Position
          Genentech’s proposal is modeled on Orexo.

          Amgen’s unduly emphasizes its position, which risks jury confusion. See

   also §Error! Reference source not found..

                     2.   Amgen’s Position
          Amgen’s statement of its position states succinctly its response to

   Genentech’s allegation of willful infringement. Proposal on unenforceability

   withdrawn.

          B.         Disputed Proposal 2

   To show that Amgen’s infringement was willful, Genentech must prove by a
   preponderance of the evidence that Amgen knew of a Patent-in-Suit and
   intentionally infringed at least one Asserted Patent Claim. However, you may not
   find that Amgen’s infringement was willful merely because Amgen knew about a
   Patent-in-Suit and infringed it, without more. Instead, willful infringement
   requires Amgen to have acted despite a risk of infringement of a valid patent claim
   that was either known or so obvious that it should have been known to Amgen.
   AMGEN’S PROPOSAL: For example, in deciding whether or not Amgen knew it
   was infringing a patent it knew to be valid, you may consider whether Amgen’s
   behavior was malicious, wanton, deliberate, consciously wrongful, flagrant, or in
   bad faith.

                     1.   Genentech’s Position
          “Under [Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1934

   (2016)], … ‘willfulness’ requires a jury to find no more than deliberate or

   intentional infringement.” Eko Brands, LLC v. Adrian Rivera Maynez Enterprises,

   Inc., 946 F.3d 1367, 1378 (Fed. Cir. 2020) ( “egregious” instruction erroneous).

   Including “examples” is unnecessary and overstates the standard.

                                             51
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 59 of 62 PageID #: 34120



                     2.   Amgen’s Position
          Amgen’s proposal is modeled on the F.C.B.A.’s willfulness instruction and

   this Court’s willfulness instruction in F’Real Foods, modified for the Federal

   Circuit’s guidance in Eko Brands v. Adrian Rivera Maynez Enterprises, No. 2018-

   2215, 2020 WL 130439, at *2 (Fed. Cir. Jan. 13, 2020).

          C.         Disputed Proposal 3

   GENENTECH’S PROPOSAL: Whether or not Amgen intentionally copied an
   invention of Genentech that is covered by the Patents-in-Suit

                     1.   Genentech’s Position
          Consideration of intentional copying is appropriate. See, e.g., Polara

   Engineering Inc. v. Campbell Co., 894 F.3d 1339, 1353-54 (Fed. Cir. 2018). It is

   relevant because Amgen had the choice not to seek approval for infringing

   methods. The BPCIA did not require Amgen to copy the patents-in-suit.

                     2.   Amgen’s Position
          Copying should not be included as a relevant factor for willful infringement

   because this case is brought under the BPCIA. Congress passed the BPCIA to

   facilitate expedited FDA approval of biosimilar products that are highly similar to

   the reference product, and to create a pathway to any patent litigation arising from

   those biosimilar products. Given the congressional intent to speed the approval

   and commercial availability of biosimilar products, including copying as a factor




                                             52
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 60 of 62 PageID #: 34121



   for willfulness would be unfairly prejudicial to Amgen and would risk confusing

   the jury as to Amgen’s compliance with the terms of the BPCIA.

          D.         Disputed Proposal 4

   GENENTECH’S PROPOSAL: To the extent that you consider Amgen’s reliance
   on an opinion of its outside counsel, you must evaluate whether the opinion was of
   a quality that reliance on its conclusions was reasonable. Factors you may
   consider when determining whether Amgen reasonably relied on the legal opinion
   include the timing of the opinion, the nature of the advice, the thoroughness and
   competence of the opinion, and its objectivity.

                     1.   Genentech’s Position
          Genentech’s proposal correctly identifies relevant factors for the jury to

   assess the weight of the opinion. See, e.g., SRI Int'l, Inc. v. Advanced Tech. Labs.,

   Inc., 127 F.3d 1462, 1465 (Fed. Cir. 1997); Aspex Eyewear Inc. v. Clariti Eyewear,

   Inc., 605 F.3d 1305, 1313 (Fed. Cir. 2010). It also clarifies that Amgen is relying

   on outside counsel’s opinion, so that potential in-house counsel testimony will not

   be confusing.

                     2.   Amgen’s Position
          Genentech’s proposal places undue and prejudicial emphasis on Amgen’s

   reliance on opinion of counsel.

   XXXI.             Preliminary Instructions

          A.         Disputed Instruction 1

   GENENTECH’S PROPOSAL: Genentech alleges that Amgen infringes the
   Patents-in-Suit because of its filing of an Biologics License Application (“BLA”)
   for a trastuzumab product that is a biosimilar of Herceptin, and by its importing,
   manufacturing, marketing, selling, or offering to sell that trastuzumab product.]

                                                53
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 61 of 62 PageID #: 34122



   AMGEN’S PROPOSAL: Genentech alleges that Amgen infringes the Patents-in-
   Suit by its importing, manufacturing, marketing, selling, or offering to sell that
   trastuzumab product.

                     1.   Genentech’s Position
          See §VII.A.

                     2.   Amgen’s Position
          See Section IV.B.

          B.         Disputed Instruction 2

   GENENTECH’S PROPOSAL: No instruction regarding derivation or inventorship
   is proper as those defenses should be stricken. See D.I. 445. To the extent any
   instruction is given, Genentech proposes: “Amgen also contends that the Asserted
   Claims of the Dosing Patents fail to name the correct inventors and are invalid
   because the claimed inventions were derived from another.”

   AMGEN’S PROPOSAL: Amgen also contends that the Asserted Claims of the
   Dosing Patents, if they represent any invention at all, are invalid for failing to
   name the correct inventors and because the claimed inventions were derived from
   Dr. Brian Leyland-Jones.

                     1.   Genentech’s Position
          See D.I. 445.

                     2.   Amgen’s Position
          See D.I. 456.




                                              54
   ME1 32631423v.1
Case 1:18-cv-00924-CFC-SRF Document 506 Filed 02/11/20 Page 62 of 62 PageID #: 34123



   Respectfully submitted,

    MCCARTER & ENGLISH LLP                SMITH KATZENSTEIN & JENKINS
                                          LLP

     /s/ Daniel M. Silver                  /s/ Neal C. Belgam
    Michael P. Kelly (#2295)              Neal C. Belgam (#2721)
    Daniel M. Silver (#4758)              Eve H. Ormerod (#5369)
    Alexandra M. Joyce (#6423)            Jennifer M. Rutter (#6200)
    405 N. King Street, 8th Floor         1000 West Street, Suite 1501
    Wilmington, DE 19801                  Wilmington, DE 19801
    (302) 984-6331                        (302) 652-8400
    mkelly@mccarter.com                   nbelgam@skjlaw.com
    dsilver@mccarter.com                  eormerod@skjlaw.com
    ajoyce@mccarter.com                   jrutter@skjlaw.com

    Counsel for Plaintiff Genentech       Attorneys for Defendant Amgen Inc.


   Dated: February 11, 2020




                                        55
   ME1 32631423v.1
